In a negligence action to recover damages for the wrongful death of plaintiff’s intestate resulting from an automobile accident, the defendant appeals from an order of the Supreme Court, Nassau County, entered October 27, 1964, which denied his motion, pursuant to CPLR 3122, for a protective order vacating plaintiff’s notice for diseoveiy and inspection of all statements concerning the accident made by defendant to his insurer between the date of the accident and the date of the commencement of this action. Order reversed on the law, without costs, and motion granted (see Finegold v. Lewis, 22 A D 2d 447; Kandel v. Tocher, 22 A D 2d 513). Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.